DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 5, 11-12, 14 and 17 are amended. Claims 2, 9-10 and 15-16 are cancelled. Claims 7-8 and 18-20 are withdrawn. Claims 1, 3-6, 11-14 and 17 are pending.
Status of Previous Rejections
The rejections of Claims 1-6 and 14 under 35 U.S.C. 102(a)(1) as being anticipated by Li (US 2014/0065004) have been withdrawn in view of the amendment.
The rejections of Claims 9 and 15 under 35 U.S.C. 103 as being unpatentable over Li (US 2014/0065004), as applied to claim 1 above, and further in view of Kudo (US 2019/0295754) have been withdrawn in view of the amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 11-14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claim 1 (line 5-8 and 20-24), claim 6, claim 11, claim 13, claim 14 (line 5-9 and 25-29) and claim 17 is a relative term which renders the claim indefinite. The Specification discloses “About” can be understood as within 10%, 9%, 8%, 7%, 6%, 5%, 4%, 3%, 2%, 1%, 0.5%, 0.1%, 0.05%, or 0.01% of the stated value. Since multiple percentages are disclosed for the term “about”, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example if “about” is interpreted as “10%”, the first heat treatment temperature overlaps the second heat treatment temperature, thus the first and second heat treatment may be interpreted as one heat treatment step. Appropriate correction is required.
Claims 1 and 14 recite M is a metal. Please indicate that M exclude rare earth elements and Fe. Appropriate correction is required.
Claim 5 recites “a second strip by dissolving” in line 4, which should be “a second strip by melting”. Appropriate correction is required.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733